Citation Nr: 1200271	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-12 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral tinea pedis.

2.  Entitlement to service connection for bilateral onychomycosis.

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to an increased rating for residuals of a shell fragment wound to the left knee, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from November 1951 to November 1953.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied the benefits sought on appeal.

The Board subsequently remanded the case in November 2009 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to seek to obtain records of the Veteran's treatment at multiple VA medical facilities, provide the Veteran with a VA examination, and then re-adjudicate the claims.  The AOJ attempted to obtain the identified records and scheduled the Veteran for VA examination, which was conducted in July 2010, September 2011, and October 2011.  The Veteran was then provided a supplemental statement of the case in November 2011, in which the AOJ again denied the Veteran's service connection claims.  In addition, the AOJ issued the Veteran a rating decision in November 2011 in which it awarded an increased rating, to 10 percent, for his service-connected residuals of a shell fracture wound to the left knee.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right knee disability and of entitlement to an increased rating for residuals of a shell fragment wound of the left knee, currently evaluated as 10 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran likely has bilateral tinea pedis that is attributable to his active military service.

2.  The Veteran likely has bilateral onychomycosis that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral tinea pedis that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The Veteran has bilateral onychomycosis that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2011).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of the VCAA have been satisfied with respect to the claim for service connection for bilateral tinea pedis and bilateral onychomycosis, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating these claims.  This is so because the Board is taking action favorable to the Veteran by granting service connection for bilateral tinea pedis and bilateral onychomycosis, which represents a full grant of these issue on appeal.  A decision therefore poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992). 

The Veteran is seeking service connection for bilateral tinea pedis and bilateral onychomycosis.  Specifically, he asserts that he first experienced symptoms of tinea pedis and onychomycosis while on active duty and has continued to experience the same symptomatology from his time in service to the present.  As a result, the Veteran contends that service connection is warranted.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Relevant medical evidence of record consists of the Veteran's service treatment records, records of his post-service treatment at the John D. Dingell VA Medical Center (VAMC) in Detroit, Michigan, as well as reports of VA examinations conducted in August 2006, July 2010, and September 2011.  Review of the Veteran's service treatment records reveals that he was seen on multiple occasions during his period of active duty for complaints of pain and calluses of his feet bilaterally.  No diagnosis was assigned, however, and the Veteran was not found to have any abnormalities of the skin or lower extremities at his November 1953 separation medical examination.  

Relevant post-service medical evidence consists of records of treatment the Veteran has received from the John D. Dingell VA Medical Center (VAMC) in Detroit, Michigan, as well as multiple VA examinations and treatments the Veteran underwent in conjunction with unrelated claims.  Records from the Veteran's post-service treatment reflect that he was seen by a private physician in July 1966 with complaints of athlete's foot; however, no diagnosis was made at that time.  At an August 1966 VA examination conducted pursuant to an unrelated claim, the Veteran complained of a fungal infection in his feet and was diagnosed with dermatophytosis of the feet.  At subsequent VA examinations in April 1967, January 1968, and February 1969, the Veteran was similarly diagnosed with tinea pedis of the feet bilaterally.  Post-service medical records from the Veteran's ongoing treatment at the Detroit VAMC reflect diagnoses of bilateral tinea pedis in May 2004 and August 2006, at which time the Veteran was noted to complain of having experienced symptoms of the disorder for more than 50 years.  He was also assigned a diagnosis of onychomycosis bilaterally in August 2007, at which time he was again noted to complain of having experienced symptoms of the disorder continuously since service.

The Veteran was examined by VA in August 2006, July 2010, and September 2011.  Report of the August 2006 examination reflects that the Veteran complained of experiencing symptoms of fungal infections in his feet and toenails sine the 1950s, including primarily symptoms of dry skin with itching and scaling on his feet.  The examiner diagnosed the Veteran with bilateral tinea pedis and bilateral onychomycosis but did not offer an etiological opinion as to whether the disorders were linked to the Veteran's time in service.  Similarly, report of the Veteran's July 2010 VA examination reflects that the Veteran complained of having experienced "athlete's foot" since service, although the examiner noted that there was no record in the claims file of his having sought treatment while on active duty.  The examiner diagnosed the Veteran with bilateral tinea pedis and bilateral onychomycosis but opined that, as there was no evidence of in-service treatment for the disorders, it was less likely than not that they are related to service.

An additional VA examination concerning the Veteran's claims for service connection for bilateral tinea pedis and bilateral onychomycosis was conducted in September 2011.  Report of that examination reflects that the VA examiner reviewed the Veteran's medical history and complaints.  He noted that the Veteran reported that he had first experienced symptoms of tinea pedis and onychomycosis in service and that his symptoms have continued from that time to the present.  The examiner noted that the Veteran's service treatment records did not reflect any treatment of fungal infection of the feet and that his separation medical examination documented no skin disorder.  However, based on the Veteran's credible assertions of having first experienced symptoms of tinea pedis and onychomycosis in service that have continued to the present, the examiner concluded that it is at least as likely as not that his current diagnosed bilateral tinea pedis and bilateral onychomycosis are related to his time on active duty.

The Veteran has also submitted written statements to VA in support of his claims.  In these statements, the Veteran has contended that he first experienced symptoms of tinea pedis and onychomycosis while serving on active duty and has sought treatment for those symptoms from his time in service to the present.  The Veteran has also made multiple statements to his VA treatment providers and examiners that he first developed symptoms of tinea pedis and onychomycosis while on active duty and has continued to have the same symptoms to the present.  

With respect to the Veteran's contention that he first experienced symptoms of bilateral tinea pedis and bilateral onychomycosis on active duty that have continued to the present, the Board looks to the Veteran's statements made to VA examiners and treatment providers on multiple occasions as early as 1966.  The Veteran has stated on multiple occasions, to VA adjudicators, examiners, and treatment providers, that he first experienced symptoms of tinea pedis and onychomycosis during service.  Given this evidence, the Board finds the Veteran to be credible in his statements that he first experienced bilateral tinea pedis and bilateral onychomycosis while on active duty and has continued to experience similar symptomatology since that time.  

The Board acknowledges that the July 2010 VA examination report contains opinions adverse to the Veteran's claim.  It appears, however, that those opinions were based, at least in part, on the examiner's failure to consider the Veteran's consistent and credible statements that he first experienced symptoms of bilateral tinea pedis and onychomycosis in service and has continued to experience them since that time.  The Board thus concludes that the July 2010 VA examiner's statements are of limited probative value to the extent that the examiner based the stated opinions solely on the lack of medical test results to document tinea pedis or onychomycosis at the time of the Veteran's separation examination, as opposed to the continuity of symptomatology and diagnosed tinea pedis and onychomycosis displayed by both the Veteran's statements and his post-service medical history.  The Board notes that the Veteran's primary stated symptoms, as confirmed by multiple treatment providers, are itching and scaling of his feet and toenails.  The Board concludes that such symptoms are capable of lay observation.  The Board further notes that the negative medical opinions offered at the Veteran's July 2010 VA examination appears to have been provided without regard to the Veteran's history of having experienced the same symptomatology from his time in service to the present.  The July 2010 examiner failed to explain the reasons for rejecting the Veteran's statements of continuity of symptomatology.  The Board thus concludes that the evidence from the Veteran's September 2011 VA examiner, combined with credible evidence from the Veteran concerning the continuity of his symptoms, outweighs the negative conclusions of the July 2010 VA examiner.

Considering the credibility of the statements by the Veteran attesting to the fact that he first suffered symptoms of bilateral tinea pedis and bilateral onychomycosis while he was still on active duty, as well as his repeated treatment for tinea pedis and onychomycosis and related problems at VA facilities in the years since service, the Board finds that the Veteran has supplied sufficient evidence to establish continuity of symptomatology of bilateral tinea pedis and bilateral onychomycosis since service.  The Board finds that such a conclusion is bolstered by the statement submitted by the Veteran's VA examiner in September 2011, which noted that the Veteran had credibly reported that his symptoms dated back to military service.  Resolving reasonable doubt in the Veteran's favor, the Board thus concludes that the Veteran currently suffers from bilateral tinea pedis and bilateral onychomycosis that are traceable to his time on active duty.  Based on the foregoing, the Board finds that service connection for bilateral tinea pedis and bilateral onychomycosis is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral tinea pedis is granted.

Entitlement to service connection for bilateral onychomycosis is granted. 


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim of service connection for a right leg disability and for entitlement to an increased rating for residuals of a shell fragment wound of the left knee, currently evaluated as 10 percent disabling.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

The Board acknowledges that the Veteran has stated that he has received care from various VA facilities in Mobile, Alabama; Jackson, Mississippi; New Orleans, Louisiana; and Memphis, Tennessee.  A review of the Veteran's claims file reflects that, pursuant to the Board's November 2009 remand, the agency of original jurisdiction (AOJ) contacted the identified VA facilities to request records of the Veteran's treatment, pursuant to the Board's November 2009 remand.  The Board received negative responses from the Mobile, Jackson, and New Orleans facilities.  However, the Veteran was not notified of the unavailability of the records form the Jackson and New Orleans facilities; despite having received notice from these facilities that records of the Veteran's treatment were unavailable, the AOJ informed the Veteran only of the Mobile facility's response in an August 2011 letter.  Further, the AOJ received no response whatsoever from the Memphis VA facility but has to date failed to make any follow-up requests to that facility or otherwise inform the Veteran that the records of his treatment at the Memphis VA facility have not been obtained.  

The Board notes that VA is required by the VCAA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  The records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the agency of original jurisdiction (AOJ) must again attempt to obtain any examination or treatment records from the Memphis VA facility and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).  In particular, the AOJ must notify the Veteran of the known unavailability of records from the Jackson and New Orleans facilities.  The AOJ must additionally notify the Veteran if it is determined that records from the Memphis VA facility are also unavailable.  See Stegall, 11 Vet. App. at 271.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Regarding the Veteran's service connection claim, the Board acknowledges that the Veteran contends that he has a disorder of the right leg that he believes is related to service.  In particular, the Board notes that the Veteran claimed that he experiences numbness, muscle weakness, and generalized pain in his right leg secondary to an in-service shrapnel injury to his right leg.  In addition, the Veteran stated in August 2006 and September 2006 letters to VA that he incurred a shrapnel wound to his right leg while in service and experiences arthritis of his right knee as a result of the in-service injury, which he believes is related to service.  

In that connection, the Board notes that there is some discrepancy as to the nature of the in-service injury or injuries the Veteran incurred.  To that end, the Veteran's DD Form 214 contains a notation that he sustained an injury to the lower right leg, for which he was awarded the Purple Heart.  However, review of the Veteran's service treatment records reflects that he was treated in July 1953 for injuries to the left knee following a mortar attack.  No indication is made in the record of any contemporaneous injury to the right knee.  The Board also notes that the Veteran was awarded service connection in July 1954 for residuals of a shell fragment wound to the left knee.  However, the Veteran has claimed on multiple occasions, as discussed further below, that he injured his right knee or leg in the in-service mortar explosion and has continued to experience pain in his right knee and leg from that time to the present.

Regarding diagnosis of the Veteran's claimed right leg disability, the Board notes that review of service treatment records reflects that at the Veteran's November 1951 entrance medical examination, the Veteran was noted to complain of pain in both knees on three to four occasions per year, which he reported had been told was attributable to "rheumatism."  However, at that examination, he was found to have no abnormalities of the musculoskeletal system or of his lower extremities bilaterally.  He was treated for complaints of pain in his knees and legs on three occasions in service, but no diagnosis was made at any time.  He was treated in July 1953 for a "mortar injury" to his left knee; however, no indication was made at the time that he sustained any injury to the right knee or leg in the incident.  At his November 1953 separation examination, the Veteran's musculoskeletal system and lower extremities were again found to be normal bilaterally.  

Post-service medical evidence reflects that the Veteran has been given multiple VA examinations for pension purposes.  On several of those occasions, including at December 1967 and February 1969 examinations, the Veteran complained of injuring his right leg in the in-service mortar explosion.  At December 1967 and January 1968 examinations, the Veteran complained of having experienced pain in his right knee since service.  Marked atrophy of the right quadriceps muscle and pain at the medial knee joint line were noted, and the Veteran was diagnosed with a torn right medial meniscus on both occasions.  No etiological opinion was provided, however.  Similarly, at a February 1969 examination, the Veteran again complained of having injured his right knee in the "concussion" of the mortar explosion in service and stated that the right knee was "slightly bothersome" on occasion.  Radiological examination of the right knee was normal at that time, and no scarring of the right knee as noted.  The examiner found no evidence of muscle atrophy, swelling, tenderness, or limitation of motion of the right knee, and the Veteran was diagnosed at the time only with a history of injury to the right knee.  

In addition, the Veteran has been seen on multiple occasions since service for complaints of pain in his right leg and knee and was assigned a diagnosis of degenerative joint disease in the right knee at an August 2007 VA treatment visit.  The Veteran was provided VA examinations in July 2010 and October 2011 pursuant to his claim for service connection.  At the July 2010 examination, the examiner noted that the Veteran complained of having experienced pain in his right knee since service but denied having incurred any specific injury to the knee.  Physical examination revealed crepitus and tenderness over the joint, and the examiner diagnosed the Veteran with degenerative joint disease of the right knee.  The examiner noted that, at the Veteran's entrance medical examination, he had reported experiencing occasional pain in his knees prior to service that had been attributed to "rheumatism."  The examiner thus opined that his degenerative joint disease of the right knee was "not likely related or aggravated by the Veteran's military service."  At the October 2011 VA examination, the examiner noted the Veteran's report that his left knee was injured by a shell fragment in service but also recorded his report that he injured his right knee at the same time from "falling rock."  The examiner diagnosed the Veteran with osteoarthritis of the right knee but found no other disabilities of the right knee or leg.  In a November 2011 addendum, the examiner opined that the Veteran's right knee disability is not likely related to service, reasoning only that his "right leg condition was not consistent with any injury during combat operations" but is instead more consistent with the aging process.     

The chronicity provisions of 38 C.F.R. § 3.303(b) (2010) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition. Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of 38 C.F.R. § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In that connection, the Board notes that the Veteran has contended, both to VA and to multiple examiners and treatment providers, that he experienced a shell fragment wound to his right leg in service, which caused problems that have continued to the present.  The Board notes that the Veteran is qualified, as a lay person, to report that he suffered pain or injury during service that has continued to the present.  See Savage, 10 Vet. App. at 495.  However, he is not competent to provide a medical opinion as to the onset of any current disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Although it appears that the VA examiners conducted a proper evaluation of the Veteran's physical condition at the time, the Board finds that the examiners failed to definitively address whether the Veteran in fact has a current diagnosis of a right leg or right knee disorder that is linked to his time on active duty.  This is particularly relevant given that the Veteran has claimed that he experienced an in-service shell fragment wound of the right knee or leg and that he has experienced pain in the limb since that time.  The Board thus finds that the VA examiners' opinions are insufficient.  In this case, the Board finds that because the VA examiners' reports failed to adequately discuss the Veteran's contentions-dating back to 1967-that he experienced an injury to his right knee in service and has continued to have pain in the knee from that time to the present, the case must be remanded so that another examination and nexus opinion can be obtained.

In view of the foregoing, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  The Veteran and his representative should be sent a letter specifically requesting that the Veteran provide sufficient information, and if necessary, authorization to enable any additional pertinent evidence not currently of record relating to the Veteran's claims to be obtained.  

2.  The agency of original jurisdiction (AOJ) must notify the Veteran that attempts to obtain records of his treatment at the Jackson, Mississippi, and New Orleans, Louisiana, VA facilities were unsuccessful and that those records are unavailable, pursuant to 38 C.F.R. § 3.159(e) (2011).  The Veteran must be particularly notified of the identity of the records VA was unable to obtain; an explanation of the efforts VA made to obtain the records; a description of any further action VA will take, including notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and a notice that the Veteran is ultimately responsible for providing the evidence in question.

3.  The AOJ must again attempt to obtain from the Memphis VA facility any available medical records pertaining to the Veteran's examination or treatment at that facility at any time.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

4.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2011).

The VA examination is necessary to determine the nature and etiology of any current right knee or leg disability shown to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed right leg disorder, including in particular osteoarthritis of the right knee, is directly related to military service.  The reviewer's attention is called to the Veteran's medical history, including in particular his contentions-set forth as early as 1967-that he injured his right knee in service and has continued to have pain in his right knee and leg from that time to the present.  The examiner should specifically outline the reasons to accept or reject the Veteran's assertions that he has experienced problems with his right knee/leg continuously since military service.

The examiner must review the Veteran's claims file, to include a copy of this remand.  A well-reasoned etiological opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

5.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.  

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


